Final Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/974,442 (hereinafter also referred to as ‘442 or the instant application), which is a reissue application of U.S. Application No. 13/286,773 (hereinafter also referred to as ‘773 or the parent application), entitled LATCHING CONNECTOR WITH REMOTE RELEASE, now U.S. Patent No. 8,465,317 (hereinafter also referred to as ‘317 or the original patent).  Application Ser. No. 13/286,773 claims benefit to US Provisional Application No. 61/543,419 filed October 5, 2011.
 
3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘317 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘317.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘317 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  
	

Most recently a response filed January 4, 2020 additionally cancelled claims 11, 15, 21, 44 and 52, further amended claims 1, 4, 8, 16, 22, and 48 and amended claims 6-7 and 50-51.  The specification and drawings were also amended. A reissue declaration was also concurrently filed.  A substitute ADS was previously filed on October 21, 2020. 
  
5.  As of the date of this Office Action, the status of the claims is:
Claims 1-10, 12-13, 16-20, 22-23, 25-31, 33-34, 42-43, 45-51 and 53-54 are pending.
Claims 1-10, 12-13, 16-20, 22-23, 25-31, 33-34, 42-43, 45-51 and 53-54 are examined.
Claims 1-10, 12-13, 16-20, 22-23, 25-31, 33-34, 42-43, 45-51 and 53-54 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Provisional Application No. 61/543,419 filed October 5, 2011.1

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100. See also paragraph 1, supra. The present application is being examined under the pre-AIA  first to invent provisions.

ADS  
8.  A corrected ADS was filed October 21, 2020.  The ADS is acceptable.

Objections
9.  The disclosure is objected to because of the following informalities: 
In col. 11, line 42, after “368”, --(FIG. 7.)-- should be inserted. In the replacement paragraph at col. 15, line 61, third to last line thereof, “The” should still be --the--.
At the very least, the structure which constitutes a “latching connector” as claimed in claims 1-5, 50-51 and 53-54, i.e. claim 1 describes latching connector as including an “extender”,2 is not consistent with the description thereof, i.e. at col. 13, line 49-col. 14, line 49, col. 14, line 62-col. 16, line 2 and FIGs. 13-14 and 17-18 now relied upon for support it is described the cable assembly connector (610 or 710) includes a latching connector which includes a housing (620, 720), lever (622, 722) and “extending member” (626, 726) and a cable assembly (600, 700) includes such cable assembly connector (610, 710 ) and “an extender” (660, 3   This also applies to the “latching connectors” as claimed in claims 43 and 45-47.
Col. 13, lines 59-60 describes a lever having a first end which is attached to the housing but a second end which “is not attached” to the housing and is now relied upon for similar language added to claims 1, 22 and 48.  However such description is unclear since the second end is also attached to the housing albeit indirectly.4 
The structure which constitutes “adaptive release member as claimed in claims 6-7, i.e. claim 6 describes the adaptive release member as including a “connection portion”, is inconsistent with the description thereof, i.e. at FIGS. 3A-4 and column 7, line 53 through column 9, line 24, and FIGS. 6A-6B and column 10, line 5 through column 11, line 49 now relied on for support, e.g., col. 8, first full paragraph and the paragraph bridging cols. 8-9, it is described the adaptive release member including “guides” 242 which attach to the outer housing of the latching connector in addition to a release.  
The structure which constitutes “extender” as claimed in claims 8-10, and 12-13, i.e. claim 8 describes the extender as including a “connection”, is inconsistent with the description thereof, i.e. at col. 13, line 49-col. 14, line 49, and FIGs. 13-14 now relied upon for support it is described the extender includes an actuator and a jacket clamp for attaching to a jacket or a cable assembly includes a guide attached to the housing to restrict the range of motion of the extender. 
The structure which constitutes the “extender” as claimed in claims 16-20, i.e. the remarks contend that claim 16, and thereby claims 17-20, recite the guide is part of the latching 5  it is set forth an assembly 200 includes a cable assembly 210 (having a latching connector 216), an adaptive release member 240 (the guides 242 of which engage the latching connector 216 (i.e. the guide is not part of the latching connector)) and an extender 260.  
The structure which constitutes a “latching connector” as claimed in claim 23 depending from claim 22, i.e. claim 23 describes latching connector as including an “a guide”, is inconsistent with the description thereof, i.e. at col. 13, line 49-col. 14, line 49, and FIGs.13-14 and 17-18 now relied upon for support of claim 22 it is described the cable assembly 600 includes a guide 640 and a cable assembly 610 includes a latching connector, i.e. the guide is not part of the latching connector.
See following paragraphs and the Response to Arguments section.

10. The drawings were received on January 4, 2021.  These drawings are approved.  However see the following paragraphs.
 
11. The drawings are objected because:  Under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.  Therefore, 1) a latching connector including an “extender” as claimed in claims 1-5, 43 and 45-47, 2) “a connection portion” of an adaptive release member as claimed in claims 6-7, 3) “a connection” of an extender as claimed in claims 8-13, 4) an extender as claimed in claims 16-21, 5) the link as claimed in claim 186 and 6) 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In FIG. 22 the dashed line from 844 and 851 should still indicate interior structures, i.e. the drawings originally filed in 13/286,773 relied upon for support show structures differently than those now proposed, see, e.g., the line from 844 as now provided does not denote a passageway along the top of boot 840 and the line from 851 does not denote an annular protruding member received in an annular trap 828.  
In Figure 6B the numeral 378 does not denote a pair of lips on the exterior of dust cover 372 base as described in paragraph spanning cols. 10-11.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character mentioned in the description: 361.8  
Corrected drawing sheets in compliance with 37 CFR 1.173 and/or amendment to the specification to add the reference character(s) in the description are required are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See again paragraph 9 and also next paragraph.
            
12.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for the latching connector comprising “an extender” as supra again.

New Matter-35 USC 251 
13.  Claims 51 and 53-54 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
Previously added claim 51 now recites "a guide and an aperture between a portion of the guide and the housing, the extender being received in the aperture." FIGS. 13 and 14 and col. 14, lines 2-3 and 36-39 are relied upon for support. However while such FIGs. and col. 14, line 3-9 and 29-39 describe a guide 640 of a cable assembly 600 that has an aperture 644 which “protrudes upwardly from the top surface [646?] of the guide 640” when the guide is coupled to the housing 620 of latching connector 616 of a cable assembly 610 and receives an extender 660 when the guide is coupled to the connector 616, that is not what is claimed by claim 51.
Previously added claim 53 recites "the extender is removably connected to the housing for translational movement parallel to the coupling axis to disengage the latching connector from the mating connector." Column 14, lines 31-36 is now provided as support.   However such citation does not describe the claimed removable connection.  See discussion of claim 54.
9 of the cable assembly of FIG. 13”, and depicts the extender removed from the lever, it does not describe removal once connected/assembled, i.e. “removably connected”. 

Reissue Declaration 
14.  The reissue oath/declaration filed January 4, 2021 is acceptable. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



15.  Claims 51 and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 13 above.

16.  Claims 1-7, 22-23, 25-31, 33-34, 42, 48-51 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 With regard to claim 1, the description of the lever as having two ends with one “attached”  but then one “not attached” is unclear, i.e. if one end is attached the other end is also attached indirectly therethrough.  This also applies to similar language in claims 22 and 48.
Claim 6 recites the limitation "”adaptive release" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions

A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)

A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Prior Art Rejections

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17. Claims 1-5, 50, 53-54, 6-10, 13, 16-18, 20, 22-23, 25-26, 28-29, 31 and 48-49 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated Irwin et al (US Patent Application No. 2012/0308183, hereinafter also referred to as ‘183).
Claim 1 
A latching connector comprising
See ‘183 at, e.g., its entirety, esp. the Figures, e.g. elements 101, 108. 
a housing configured to engage with a mating connector in a coupling direction along a coupling axis, 
the housing including:
a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector,
… 
wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is attached to the housing, the second end of the lever is not attached to the housing, 

See ‘183 at, e.g., its entirety, esp. the Figures, e.g. elements 101, 120, arrows in Figure 7, 108, and paragraphs 1-17 and 34-41.

 the housing having a length along the coupling axis10; and
See ‘183 at, e.g., its entirety, esp. the Figures, e.g. element 101, and axis parallel to the arrows in Figure 7 and paragraph 37. 
an extender removably connected with the housing and comprising a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector, 
the extender having a length along the coupling axis greater than a length of the housing11
… and the lever is configured to be compressed when the extender disengages the lever from the mating connector.

See ‘183 at, e.g., its entirety, esp. the Figures 2-7, “extender” is 102 or 102 and 103 and paragraphs 34-41, esp. 39.

Claim 2
The latching connector of claim 1, wherein the portion in direct contact with the lever comprises a hook for engaging the lever.

See ‘183 at, e.g., its entirety, esp. the Figures, e.g. element 107 in Figures 1-7.

Claim 3
The latching connector of claim 1, wherein the portion in direct contact with the lever comprises a loop for engaging the lever.

See ‘183 at, e.g., its entirety, esp. the Figures, e.g. the portion 307 surrounding portion 316 in Figure 13.

Claim 4
The latching connector of claim 1, wherein the latching connector comprises a multi-port connector and the housing comprises at least two housings configured to engage the mating connector, wherein the lever comprises a lever for each of the at least two housings, and wherein the portion in direct contact with the lever is in direct contact with the lever for each of the at least two housings and is configured to disengage each lever for each of the at least two housings from the mating connector.

See ‘183 at, e.g., its entirety, esp. the Figures, e.g. Figs. 1-2, 5, element 101, paragraphs 35 and 37 and element 107.

Claim 5
The latching connector of claim 1, wherein the latching connector is an [sic] LC connector.

See ‘183 at, e.g., its entirety, esp. abstract. 

Claim 50
The latching connector of claim 1 wherein the lever has an extending member at the second end, the extending member defining a recess receiving a portion of the extender therein.

See ‘183 at, e.g., its entirety, esp. FIGs. 5-7, between 108 and 109.

Claim 53
The latching connector of claim 1 wherein the extender is removably connected to the housing for translational movement parallel to the coupling axis to disengage the latching connector from the mating connector.

See discussion of extender with regard to claim 1.

Claim 54  
The latching connector of claim 1 wherein the extender is removably connected to the lever.

See discussion of extender with regard to claim 1.

Claim 6
An adaptive release member for selectively actuating disengagement of a latching connector from a mating connector, 
the latching connector comprising
a housing configured to engage with a mating connector along the coupling direction, 
    the housing including
   a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector, and



the adaptive release member comprising: 
a connection portion for removably attaching the adaptive release member to the latching connector housing; and 
 
See ‘183 at, e.g., its entirety, esp. the Figures 1-3 and 5, “connection portion” is 104/105/106 and paragraphs 1-17 and 34-41.
a release configured to receive a first force opposite to the latching connector coupling direction and transmit a component of the first force to a lever to actuate the lever and disengage the latching connector from the mating connector.    

See ‘183 at, e.g., its entirety, esp. the Figures 1-3 and 5, element 107 and paragraphs 1-17 and 34-41.
wherein the adaptive release is separable from the lever;
See ‘183 at, e.g., its entirety, esp. Figure 5.
wherein the adaptive release is configured to connect to a separate extender.
See ‘183 at, e.g., its entirety, esp. Figure 2, element 103, Figures 11-12, element 203 and paragraph 39.

Claim 7
The adaptive release member of claim 6, wherein the latching connector is a multi-port latching connector comprising at least two housings, wherein the lever comprises a lever for each of the at least two housings, and the release is configured to transmit the component of the first force to each lever for each of the at least two housings to actuate each of the levers.

See discussion of claims 6 and 4.


Claim 8    
An extender for selectively disengaging a latching connector from a mating connector, 
the latching connector comprising
   a housing configured to engage with the mating connector along a coupling direction along a coupling axis and
     the housing comprising
      a lever configured to engage with the mating connector to engage and selectively disengage the latching connector and the mating connector, 

See ‘183 at, e.g., its entirety, esp. the Figures 14-21  elements 452, 101, 120, arrows in Figure 17, and 108, and paragraphs 18-25 and 42-47.


the extender comprising: 
a connection for removably attaching the extender to the housing; and 
See ‘183 at, e.g., its entirety, esp. the Figures 14-21, “connection” is at least 452/aperture adjacent 460) and paragraph 46.

an actuator positioned to directly contact the lever and configured to receive a first force opposite to the latching connector coupling direction, and to disengage the latching connector from the mating connector by transmitting a component of the first force to the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector.

See ‘183 at, e.g., its entirety, esp. the Figures 14-21, element 459 and paragraphs 44-45.
wherein the actuator curves relative to a remainder of the extender such that the actuator is configured to extend away from the connector housing in a direction transverse to the coupling axis as the actuator extends in the coupling direction.

See ‘183 at, e.g., its entirety, esp. the Figures 14-21, see element 459 as moves towards 101/108.


Claim 9   
The extender of claim 8, wherein the lever comprises one of a hook and a loop.
See ‘183 at, e.g., its entirety, esp. the Figures 14-21, see, e.g., element 108 at free tip. 

Claim 10    
The extender of claim 9, wherein the actuator comprises the other of a hook and a loop for engaging with the lever to transmit the component of the first force from the actuator to the lever.

See ‘183 at, e.g., its entirety, esp. the Figures 14-21, see, e.g., portion of element 559 surrounding 561 in Fig. 19.

Claim 13    
The extender of claim 10, further including a jacket clamp attached12 to the extender.

See ‘183 at, e.g., its entirety, esp. the Figures 14-21, see elements 453, 454 and 458 and paragraphs 42-43.   

Claim 16   
An extender comprising: 
an actuator configured to receive a first force, the first force opposite to a latching connector coupling direction, and to transmit a component of the first force to an adaptive release member, 

…wherein the extender has a first end, a second end, and a length extending from the second end to the first end in the coupling direction, the extender being straight along an entirety of the length when transmitting the first force to the adaptive release member.


…the adaptive release member including: 
   a release configured to receive a component of the first force and to disengage the latching connector from the mating connector by transmitting a second force to the latching connector, 
the latching connector comprising: 
  a housing configured to engage with a mating connector along the coupling direction, 
       the housing including: 
             a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector, and
             an extending member connected to the lever and configured to cooperate with the release to actuate the lever; and
a guide connected to the release and configured to cooperate with the latching connector to restrict the release range of motion, the guide being slidingly engageable with an exterior surface of the housing….

As best understood the only structure of the extender being claimed is that of the actuator and extender length as functionally described.  The ‘183 reference teaches such an actuator. However see also the discussion of the prior claims, e.g. release is hood 107 or 459, housing is 101, lever is 108, extending member is 109 and the guide is remainder of 102, 202, 452, or 552.  Note the range of motion of the release is restricted downwardly by latching connector.  See also ensuing discussion of claims.   

Claim 17    
The extender of claim 16, wherein the extender further includes a plurality of ridges and grooves disposed along a length of the extender.

See ‘183 at, e.g., its entirety, esp. the Figures 14-21, see element 464 and ridges /grooves between line from 452 and element 464 in FIG. 16.
Claim 18
The extender of claim 16, wherein a link is connected to the actuator, the link configured to adjust a length of the extender.

See ‘183 at, e.g., its entirety, esp. Figures 1-13, elements 103 or 111/103 elements 212 or 212/203.

Claim 20    
The extender of claim 16, further including a jacket clamp attached to the extender.
See discussion of  claim 13.

Claim 22
A cable assembly comprising: 
See ‘183 at, e.g., its entirety, esp. Figures, e.g. Figures 1 and 14, and paragraphs 36 and 42-43.
a jacket;
See ‘183 at, e.g., its entirety, esp. Figures, e.g. Figure 1, exterior of 110, and Figure 14, element 458, and paragraphs 36 and 42-43.
a latching connector comprising: 
   a housing configured to engage with a mating connector along a coupling direction,  
      the housing comprising
           a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector; and
          … wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is attached to the housing, the second end of the lever is not attached to the housing, and the lever is configured to be compressed when the extender disengages the lever from the mating connector.



[the cable assembly comprising…] 
an extender removably attached to the housing and extending a distance from the housing such that the extender protrudes beyond the housing in a direction opposite the coupling direction, 
   the extender comprising
   an actuating portion in direct contact with the lever, the actuating portion being, the extender comprising an actuating portion in direct contact with the lever, the actuating portion being configured to receive a first force opposite to the coupling direction and transmit a component of the first force to the lever to actuate the lever and disengage the latching connector from the mating connector; and

See ‘183 at, e.g., its entirety, esp. Figures 2-7, elements 102 and 107 and paragraphs 34-41, esp. 39.

a transmission medium disposed within the jacket and the housing.
See ‘183 at, e.g., its entirety, esp. Figure 14, element 456 and paragraph 43.

Claim 23
The cable assembly of claim 22, wherein the latching connector further comprises a guide positioned on the latching connector, the guide configured to restrict the extender range of motion.

See discussion of claim 16, i.e. the guide is remainder of 102, 202, 452 or 552.  Note the range of motion of the release is restricted downwardly by latching connector.  

Claim 25
The cable assembly of claim 23, wherein the lever comprises a hook and the actuating portion comprises a loop for engaging with the hook.


Claim 26
The cable assembly of claim 23, wherein the transmission medium comprises an optical fiber.

See ‘183 at, e.g., its entirety, esp. Figure 14, element 456 and paragraph 43.

Claim 28 
The cable assembly of claim 23, wherein the latching connector comprises an LC connector, and the mating connector is configured to engage with the LC connector.

See ‘183 at, e.g., its entirety, esp. Figure 7, elements 101 and 120 and paragraph 37.  See also discussion of claim 26.  

Claim 29 
The cable assembly of claim 23, wherein the extender further includes a plurality of ridges and grooves disposed along a length of the extender.

See discussion of claim 17.

Claim 31
The cable assembly of claim 23, further including a jacket clamp attached to the extender.

See discussion of claim 13.


Claim 48    
A method of connecting a latching cable assembly to a panel and extracting the latching cable assembly from the panel, 
    the latching cable assembly comprising a housing, and
            the housing comprising
               a lever configured to engage with a mating connector of the panel to engage and disengage the latching assembly and the mating connector,
                  the lever comprising
                    a first end and a second end, the first end being spaced from the second end in a first coupling direction, the first end of the lever being attached to the housing, the second end of the lever being not attached to the housing, and the lever is configured to be compressed when the extender disengages the lever from the mating connector, and 

the method comprising: 
See the discussion of claim 1, lines 1-6 and last paragraph above, esp. Figures 6-7.  
removably attaching an extender to the housing, 
    the extender comprising 
         an actuator portion directly engaging the lever and configured to transmit a force to the lever; 

See discussion of claim 1, lines 7-10 above.
inserting the latching assembly into the mating connector along a first coupling direction of movement to engage the lever with the mating connector and retain the latching assembly in the panel; 

See the discussion of claim 1 above, esp. Figures 6-7.  
applying a force to the extender along a direction opposite to the coupling direction of the latching assembly; and transmitting a component of the force to the lever via the actuator portion to compresses [sic] the lever to thereby disengage the lever from the mating connector and disengage the latching assembly from the mating connector; and
extracting the latching assembly from the panel.
See the discussion of claim 1 above, esp. Figures 6-7.  



Claim 49
The method of claim 48, further comprising replacing the extender of an extracted latching cable assembly by detaching the extender from the housing, and removably attaching a different extender to the housing.

See ‘183 at, e.g., Figures 2, 8 and 13, extenders 200 and 300 and paragraphs 39 and 41.

18.  Claims 1-2, 50-51, 53-54, 6, 8-10, 13, 16-17, 20, 22-23, 27, 29, 31, 34,42 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henry et al (US Patent Application No. 2009/0275228, hereinafter also referred to as ‘228).

Claim 1 
A latching connector comprising
See ‘228 at, e.g., its entirety, esp. the Figures, e.g. elements 10, 26. 
a housing configured to engage with a mating connector in a coupling direction along a coupling axis, 
the housing including:
a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector,
… 
wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is attached to the housing, the second end of the lever is not attached to the housing, 

See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs. 1-2, e.g. elements 10, 12, arrow A, 36 and 26 and paragraphs 17-22.
 the housing having a length along the coupling axis13; and

an extender removably connected with the housing and comprising a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector, 
the extender having a length along the coupling axis greater than a length of the housing14
… and the lever is configured to be compressed when the extender disengages the lever from the mating connector.

See ‘228 at, e.g., its entirety, esp. the Figures 3-5, “extender” is 32 and paragraphs 25-27 and 33-34, esp. 27.

Claim 2
The latching connector of claim 1, wherein the portion in direct contact with the lever comprises a hook for engaging the lever.

See ‘228 at, e.g., its entirety, esp. the Figures, e.g. element 120.

Claim 50
The latching connector of claim 1 wherein the lever has an extending member at the second end, the extending member defining a recess receiving a portion of the extender therein.

See ‘228 at, e.g., its entirety, esp. FIGs. 3-5, elements 62 and 66.



Claim 51
The latching connector of claim 1 wherein the housing has an upper surface and a guide on the upper surface, a portion of the extender being received between the guide and the upper surface of the housing.

See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs.  4-5, e.g. elements 84, 104, 36, and adjacent 126.

Claim 53
The latching connector of claim 1 wherein the extender is removably connected to the housing for translational movement parallel to the coupling axis to disengage the latching connector from the mating connector.

See discussion of extender with regard to claim 1.

Claim 54  
The latching connector of claim 1 wherein the extender is removably connected to the lever.

See discussion of extender with regard to claim 1.

Claim 6
An adaptive release member for selectively actuating disengagement of a latching connector from a mating connector, 
the latching connector comprising
a housing configured to engage with a mating connector along the coupling direction, 
    the housing including
   a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector, and


the adaptive release member comprising: 
a connection portion for removably attaching the adaptive release member to the latching connector housing; and 
 
See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs. 1-2, e.g. element 32 and “connection portion” is portion of 32 adjacent/within 114 and paragraph 27.
a release configured to receive a first force opposite to the latching connector coupling direction and transmit a component of the first force to a lever to actuate the lever and disengage the latching connector from the mating connector.    

See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs. 1-2, e.g. 120/124 and paragraph 33.
wherein the adaptive release is separable from the lever;
See ‘228 at, e.g., its entirety, esp. Figure 2 and paragraph 27.
wherein the adaptive release is configured to connect to a separate extender.
See ‘228 at, e.g., its entirety, esp. Figures 2 and 4, element 38 and paragraph 17.

Claim 8    
An extender for selectively disengaging a latching connector from a mating connector, 
the latching connector comprising
   a housing configured to engage with the mating connector along a coupling direction along a coupling axis and
     the housing comprising
      a lever configured to engage with the mating connector to engage and selectively disengage the latching connector and the mating connector, 

See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs. 1-2, e.g. elements 32, 10, 12, arrow A, 36 and 26 and paragraphs 17-22.

the extender comprising: 
a connection for removably attaching the extender to the housing; and 
See ‘228 at, e.g., its entirety, esp. the Figures 3-5, “connection” is portion of 32 slideably received by 114 and paragraphs 27 and 29.

an actuator positioned to directly contact the lever and configured to receive a first force opposite to the latching connector coupling direction, and to disengage the latching connector from the mating connector by transmitting a component of the first force to the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector.

See ‘228 at, e.g., its entirety, esp. the Figures 4-5, element 120 and paragraphs 30 and 33-34.
wherein the actuator curves relative to a remainder of the extender such that the actuator is configured to extend away from the connector housing in a direction transverse to the coupling axis as the actuator extends in the coupling direction.

See ‘228 at, e.g., its entirety, esp. the Figures 4-5, element 120 from 128 to 126.

Claim 9   
The extender of claim 8, wherein the lever comprises one of a hook and a loop.
See ‘228 at, e.g., its entirety, esp. the Figure 2, element 66.

Claim 10    
The extender of claim 9, wherein the actuator comprises the other of a hook and a loop for engaging with the lever to transmit the component of the first force from the actuator to the lever.

See ‘228 at, e.g., its entirety, esp. the Figures 3-5 element 120.
Claim 13    
The extender of claim 10, further including a jacket clamp attached15 to the extender.

See ‘228 at, e.g., its entirety, esp. the Figures 3-4, element 34 and elements 38 and/or 30  and paragraphs 17 and 23.

Claim 16   
An extender comprising: 
an actuator configured to receive a first force, the first force opposite to a latching connector coupling direction, and to transmit a component of the first force to an adaptive release member, 

…wherein the extender has a first end, a second end, and a length extending from the second end to the first end in the coupling direction, the extender being straight along an entirety of the length when transmitting the first force to the adaptive release member.

See ‘228 at, e.g., its entirety, esp. Figures 3-4, 32 from 94 to adjacent 120 and paragraphs 32-34.

…the adaptive release member including: 
   a release configured to receive a component of the first force and to disengage the latching connector from the mating connector by transmitting a second force to the latching connector, 
the latching connector comprising: 
  a housing configured to engage with a mating connector along the coupling direction, 
       the housing including: 
             a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector, and
             an extending member connected to the lever and configured to cooperate with the release to actuate the lever; and
a guide connected to the release and configured to cooperate with the latching connector to restrict the release range of motion, the guide being slidingly engageable with an exterior surface of the housing….


Claim 17    
The extender of claim 16, wherein the extender further includes a plurality of ridges and grooves disposed along a length of the extender.

See ‘228 at, e.g., its entirety, esp. the Figure 3-5, elements 98 and portions therebetween.

Claim 20    
The extender of claim 16, further including a jacket clamp attached to the extender.
See discussion of  claim 13.

Claim 22
A cable assembly comprising: 
See ‘228 at, e.g., its entirety, esp. Figures, e.g. Figure 1, and paragraphs 2 and 14.
a jacket;
See ‘228 at, e.g., its entirety, esp. Figures, e.g. Figure 1, element 34, and paragraph 17.
a latching connector comprising: 
   a housing configured to engage with a mating connector along a coupling direction,  
      the housing comprising
           a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector; and
          … wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is attached to the housing, the second end of the lever is not attached to the housing, and the lever is configured to be compressed when the extender disengages the lever from the mating connector.

See ‘228 at, e.g., its entirety, esp. the Figures, esp. Figs. 1-2, e.g. elements 10, 12, arrow A, 36 and 26 and paragraphs 17-22 and 32-34.

[the cable assembly comprising…] 
an extender removably attached to the housing and extending a distance from the housing such that the extender protrudes beyond the housing in a direction opposite the coupling direction, 
   the extender comprising
   an actuating portion in direct contact with the lever, the actuating portion being, the extender comprising an actuating portion in direct contact with the lever, the actuating portion being configured to receive a first force opposite to the coupling direction and transmit a component of the first force to the lever to actuate the lever and disengage the latching connector from the mating connector; and

See ‘228 at, e.g., its entirety, esp. the Figures 3-5, elements 32 and 120 and paragraphs 32-34.

a transmission medium disposed within the jacket and the housing.
See ‘183 at, e.g., its entirety, esp. element 34 and paragraphs 14-17.

Claim 23
The cable assembly of claim 22, wherein the latching connector further comprises a guide positioned on the latching connector, the guide configured to restrict the extender range of motion.

See ‘228 at, e.g., its entirety, esp. the Figures 3-5, element 82/84 and paragraphs 28-34.

Claim 27 
The cable assembly of claim 23, wherein the transmission medium comprises an electrical conductor.

See ‘183 at, e.g., its entirety, esp. element 34 and paragraphs 1-2 and 14-17.

Claim 29 
The cable assembly of claim 23, wherein the extender further includes a plurality of ridges and grooves disposed along a length of the extender.

See discussion of claim 17.

Claim 31
The cable assembly of claim 23, further including a jacket clamp attached to the extender.

See discussion of claim 13.


Claim 34
The cable assembly of claim 23, wherein the guide comprises a boot including a strain relief configured to protect the transmission medium.

See ‘228 at, e.g., its entirety, esp. the Figures 3-4, elements 30 and 80 and paragraphs 17 and 23.

Claim 42
The cable assembly of claim 34, further including:
a restoring member connected to the boot; and stop connected to the extender and configured to cooperate with the restoring member to restore the position of the lever to a natural position.

See ‘228 at, e.g., its entirety, esp. the Figures 4-5, element 124 and 106/110 and paragraphs 33-34.

Claim 48    
A method of connecting a latching cable assembly to a panel and extracting the latching cable assembly from the panel, 
    the latching cable assembly comprising a housing, and
            the housing comprising
               a lever configured to engage with a mating connector of the panel to engage and disengage the latching assembly and the mating connector,
                  the lever comprising
                    a first end and a second end, the first end being spaced from the second end in a first coupling direction, the first end of the lever being attached to the housing, the second end of the lever being not attached to the housing, and the lever is configured to be compressed when the extender disengages the lever from the mating connector, and 
the method comprising: 

See the discussion of claim 1, lines 1-6 and last paragraph above, esp. Figures 1-3.  
removably attaching an extender to the housing, 
    the extender comprising 
         an actuator portion directly engaging the lever and configured to transmit a force to the lever; 

See discussion of claim 1, lines 7-10 above.
inserting the latching assembly into the mating connector along a first coupling direction of movement to engage the lever with the mating connector and retain the latching assembly in the panel; 

See the discussion of claim 1 above, esp. Figures 1 and 4.  
applying a force to the extender along a direction opposite to the coupling direction of the latching assembly; and transmitting a component of the force to the lever via the actuator portion to compresses [sic] the lever to thereby disengage the lever from the mating connector and disengage the latching assembly from the mating connector; and
extracting the latching assembly from the panel.
See the discussion of claim 1 above, esp. Figures 1 and 5.  

19. Claims 43 and 45-46 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Reed et al (US Patent Application No. 2011/0212643, hereinafter also referred to as ‘643, incorporating by reference (in paragraph 1) US Patent Application No. 2011/0223809 and 2011/0256776 and (in paragraph 54) 2006/0189197, hereinafter also referred to as ‘809, ‘776 and ‘197 respectively).

Claim 43    
A high-density panel assembly comprising: 
See ‘643 at, e.g., its entirety, esp. the Figures, e.g. Figs. 8 and 8A, and paragraphs 1, 4-7, 43, 46, 52 and 54. 
a panel including a mounting surface;
See ‘643 at, e.g., its entirety, esp. the Figures, e.g. Fig. 8a, element 1000 and paragraphs 4-7, 43, 46, 52, and 66-72.
 
a first mating connector disposed on the mounting surface and having a first edge;  a second mating connector disposed on the mounting surface and having a second edge; wherein the distance between the first edge and the second edge is less than 1.25 millimeters; and


latching connectors for mating with the mating connectors, 
the latching connectors each comprising a housing configured to engage with a mating connector along a coupling axis, each housing having a length along the coupling axis and including: a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector; and 

See ‘643 at, e.g., its entirety, esp. Figures, e.g. Fig. 8, elements 604, 605, and 661 and paragraphs 66-72.  See also footnote 8 above.

an extender removably connected with the housing and comprising a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector, the extender having a length along the coupling axis greater than a length of the housing.

See ‘643 at, e.g., its entirety, esp. Figures, e.g. Fig. 8, element 662 and paragraphs 66-72 and paragraph 54 and thereby, ‘197 at paragraph 49.  See also footnote 9 above. Furthermore see elements 660 and 620/621, Fig. 6, and paragraphs 63-65. Since ‘643 teaches the retaining collar can be removed, it, at the very most, teaches the latch body is capable of removable attachment to the housing.  However, even if ‘665 does not explicitly teach such, at the very least it teaches connection of the collar is desired during the connection and disconnection as well as the ability/capability of removal.  It would be obvious to use such removal capability of ‘643 when not in use, i.e. not during connection and disconnection, to provide releasable connection, if not already, for the predictable result of permitting replacing only parts which are worn or damaged.

Claim 45
 The high-density panel assembly of claim 43, wherein the first edge abuts the second edge.

See the discussion of claim 43

Claim 46
The high-density panel assembly of claim 43, wherein the panel comprises a printed circuit board.

See ‘643 at, e.g., its entirety, esp. Figures, e.g. Fig. 8A, element 1000, paragraphs 47 and 66-72 and paragraph 54 and thereby, ‘197 at, e.g., Fig. 1, elements 22 and 2 and paragraph 40.


20.  Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry et al (US Patent Application No. 2009/0275228, hereinafter also referred to as ‘228).
Claim 49
 The method of claim 48, further comprising replacing the extender of an extracted latching cable assembly by detaching the extender from the housing, and removably attaching a different extender to the housing.

See the discussion of claim 48 above and paragraph 27, tether 32 can be coupled and uncoupled from connector 10.  Therefore, i.e. it would be obvious to use that capability of ‘2285 to provide releasable connection, if not already, for the predictable result of permitting replacing only parts which are worn or damaged, i.e. replace a damaged or worn extender with a different, i.e. new undamaged extender.

 Claims 12, 19 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irwin et al (US Patent Application No. 2012/0308183, hereinafter also referred to as ‘183) in view of Hileman et al (US Patent No. 5,202,949, hereinafter also referred to as ‘949).

Claim 12
The extender of claim 10, further including a dust cover attached1316 to the extender and configured to protect a transmission medium.

Claim 19
The extender of claim 16, further including a dust cover attached to the extender and configured to protect a transmission medium.

Claim 30
The cable assembly of claim 23, further including a dust cover attached to the extender and configured to protect the transmission medium.


See discussion of claims 26 and 28 above.  Therefore while ‘665 teaches the connector can be for use as/with optical connectors/signals, it does not expressly teach the use of a dust cover.  However see ‘949 at, e.g., col. 1, line 13-col. 2, line 39 which teach it is known to provide a dust cover to protect the optical fibers as well as attach such to the connector to prevent misplacement of the cover when it is in use.  Therefore to employ a dust cover as taught by ‘949 attached to the fiber optic connector of ‘183, and thereby all its components, would be obvious/known to one of ordinary skill in the art for the predictable result of protecting the optical fiber connector and preventing misplacement of such cover when not in use.

21.  Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irwin et al (US Patent Application No. 2012/0308183, hereinafter also referred to as ‘183) in view of Cunningham (US Patent Application No. 2012/0301087, hereinafter also referred to as ‘087).

Claim 33
The cable assembly of claim 23, further including an identification tag connected17 to the extender.

See discussion of claims 26 and 28 above.  Therefore while ‘183 teaches the connector can be for use as/with optical connectors/signals, it does not expressly teach the use of an identification tag.  However see ‘087 at paragraphs 1-6, 19 and 21-22 which teach an id tag disposed on any connector, i.e. making optical and/or electrical connection, in order to easily identify a specific cable assembly for a variety of reasons, i.e. troubleshooting, making changes.   Therefore to employ an id tag as taught by ‘087 connected to the optical/electrical/both connector of ‘183, and thereby all its components, would be obvious/known to one of ordinary skill in the art for the predictable result of providing easy identification of a particular connect for various types of known servicing.
  
22.  Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al (US Patent Application No. 2011/0212643, hereinafter also referred to as ‘643, incorporating by reference (in paragraph 1) US Patent Application No. 2011/0223809 and 2011/0256776 and (in paragraph 54) 2006/0189197, hereinafter also referred to as ‘809, ‘776 and ‘197 respectively) in view of  Zerebilov et al (US Patent Application No. 2012/0058665, hereinafter also referred to as ‘665) Nielson et al ((US Patent Application No. 2011/0286702, hereinafter also referred to as ‘702) and Taylor et al (US Patent Application No. 2011/0115494, hereinafter also referred to as ‘494).

Claim 47
The high density panel assembly of claim 1, wherein the latching connector is a LC connector.

See discussion of claims 43 and 45-46 above, i.e. see ‘643 at, e.g., its entirety, esp. paragraphs 1, 47 and 54.  Therefore while ‘643 teaches the connector can be for use as/with electrical connectors/signals, it does not expressly teach the connector/mating connector as being an LC-type optical connector. See however see ‘665 at, e.g., its entirety, esp. the Figures, e.g. element 27, and paragraph 39, ‘702 at paragraph 51 and ‘494 at paragraph 26.  Therefore to make the electrical connector of ‘643 an LC-type fiber optic connector or combination therewith for connection to a mating connector of like nature would be obvious in view of the interchangeability as taught by ‘643, ‘702 and ‘494 for the predictable result of providing optical data signals or electrical and optical data signals.

Response to Arguments
The remarks on pages 4 and 14-40 of the January 4, 2021 response have been considered in their entirety.  Specifically:
The remarks on page 14 regarding the response/status and on page 24, third full paragraph regarding the preliminary amendment have been noted. See again paragraphs 4- 5 above. 

 The remarks with regard to the ADS on page 25, the objections to the disclosure in the second full paragraph on page 25, the drawings in the last full paragraph on page 29, the objections on page 30, lines 5-12 and 16-23, the declaration on page 32, the rejections on page 33, lines 12-18 and 23-25,  the claim interpretation on page 33 and the prior art rejections on pages 34-37, page 38, first two full paragraphs and bridging pages 39-40 have been considered.  The objections/rejections discussed therein have not been maintained.
With regard to the remarks on page 25, second full paragraph, last three sentences, regarding Figure 7, see paragraph 9, first full paragraph thereof.
With regard to the remarks bridging pages 28-29, bridging pages 29-30 and on page 30, lines 13-15 and 24-29 regarding Figures 22-23, see paragraph 11, including the footnotes. It is further noted that the remarks as to the composition of the restoring member is not commensurate with the description or any evidence of record. 
With regard to the remaining remarks on pages 25-32 regarding the disclosure, the drawings and antecedent basis regarding the “extender”, the “connection portion”, the “connection”, and claim 16, such remarks have been considered but are not persuasive.  See again paragraphs 9 and 11-12.  Attention is especially invited to the rule and MPEP guidance in support of the issues set forth in those paragraphs despite remarks to the contrary.  For example, those paragraphs cite MPEP 608.01(o),  Basis for Claim Terminology in Description: 
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).

Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.

New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.

and 37 CFR 1.75(d)(1):
 (d) (1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

and 37 CFR 1.83(a):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled 
(Underlining added.)
With regard to the discussion of claim 16 on page 33, the rejection has not been maintained.  However note paragraphs 9 and 11-12.
With regard to the remarks bridging pages 38-39 with regard to claims 43 and 45-47, such remarks have been considered but are not commensurate with the claim language and the description and thereby, the teachings of the prior art applied thereto.  See col. 6, lines 6-19 which describe a panel 100 with “couplers” 120 which include “mating connectors” 150, FIG. 2A, elements 150 160, the claim language “mating connector” and ‘643, FIG. 8A, elements 1004, 1005, 1002.
Finality  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See especially all Figures of Caveney ‘013 and Sato et al ‘373 also.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,465,317 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:

/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        .
        2 “A latching connector comprising a housing…the housing including: a lever…; and an extender…” 
        3 The preliminary remarks previously relied on col. 13, lines 65-66 and Figs, 14-15 and element 626 described as “extending member” attached to the lever, not an extender having a portion in direct contact which portion includes a hook or loop as claimed in the dependent claims. 
        4 See also paragraph 16.
        5 Claim 16 as now presented includes multiple paragraphs but they are still not presented as in the patent claim 16..
        6 Figures 3A-5 relied upon for support do not show these features.
        7 FIGs. 13-14, relied upon for support of claim 22 from which these claims depend, do not show these features.  These claims also depend from claim 23.
        8 The remarks addressed “261”, not 361.
        9 See 37 CFR 1.84 (h) (1), “Exploded views. Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.”
        10 Note the specific length, e.g. from end to end, has not been claimed, just some length.
        11 It is noted that the language “a length of the housing”  and “a length along the coupling axis” on lines 4-5 are not necessarily one and the same.  See again prior footnote.
        12 The claim does not require direct attachment of the clamp to the extender.
        13 Note the specific length, e.g. from end to end, has not been claimed, just some length.
        14 It is noted that the language “a length of the housing”  and “a length along the coupling axis” on lines 4-5 are not necessarily one and the same.  See again prior footnote.
        15 The claim does not require direct attachment of the clamp to the extender.
        16 The claim does not require direct attachment of the cover to the extender.  This also applies to similar language of claims 19 and 30.
        17 The claim does not require direct connection of the tag to the extender.  This also applies to similar language of claims 21 and 33.